DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 10-13, and 18-25 (renumbered as claims 1-16) are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1-4, 10-13, and 18-25 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 9) filed on 18 February 2021.    
In addition to Applicant’s remarks filed on 18 February 2021, neither Hwang nor Jovicic, either alone or in combination, anticipates or renders obvious the uniquely distinct features of “determining whether the mobile station is self-localized; and responsive to determining that the mobile station is self-localized; sending a capability indication to a network node of the communications network, indicating that the mobile station is operative to transmit positioning reference signals (PRSs) for use by other mobile stations in determining their locations relative to the mobile station;” as recited in claim 1 and similarly recited in claim 10, over any of the prior art of record, alone or in combination.  Claims 2-4 and 18-21 depend on claim 1, and claims 11-13 and 22-25 depend on claim 10, and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645